Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 17 February 2021 was filed and is being considered by the examiner.
Claim Objections
Claim 20 is objected to because of the following informalities:  Claim 20 is duplicated of claim 15.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al (WO 2015/094564) in view of Silver et al (US 2014/0045975).
Pan et al disclose the following claimed features:
Regarding claim 1, an inkjet printing fluid set comprising: an aqueous pretreatment composition comprising an ink-aggregating agent, an ink- nonaggregating polymer, and a surfactant; wherein said ink-aggregating agent is one or more members selected from a cationic polymer, a multivalent metal salt, an organic acid and mixtures thereof (paragraphs [0012], [0032] and [0034]).
Pan et al disclose the claimed invention except for reciting an aqueous inkjet ink comprising a cross-linked polymeric pigment dispersion and an aqueous vehicle, wherein said cross-linked pigment dispersion is made by dispersing said pigment with a polymeric dispersant followed by reaction with a cross-linking agent.
Silver et al teach an aqueous inkjet ink comprising a cross-linked polymeric pigment dispersion and an aqueous vehicle, wherein said cross-linked pigment dispersion is made by dispersing said pigment with a polymeric dispersant followed by reaction with a cross-linking agent (paragraphs [0048], [0050] and [0075]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to include an aqueous inkjet ink comprising a cross-linked polymeric pigment dispersion and an aqueous vehicle, as taught by Silver et al into Pan et al, for the purpose of obtaining stable colorant dispersions while maintaining the benefits of micromedia milling (paragraph [0007]).
Regarding claim 2, Pan et al disclose said surfactant is selected from the group consisting of cationic, non-ionic, and amphoteric surfactants (paragraph [0042]).
Regarding claim 3, Pan et al further disclose said ink-nonaggregating polymer is a waterborne polyurethane dispersion (paragraph [0040]). 
Regarding claim 4, Pan et al further disclose said cationic polymer derives from polymerization of diallyldialkyammonium monomers (paragraph [0025]).
Regarding claim 14, Pan et al further disclose said cationic polymer is epichlorohydrin-amine polymer and copolymer derived from epichlorohy drin (paragraph [0015]).
Regarding claim 19, Pan et al further disclose said cationic polymer derives from polymerization of quarternized vinylpyridine (paragraph [0022]). 
Claims 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al (WO 2015/094564) in view of Silver et al (US 2014/0045975) as applied to claims 1-4 above, and further in view of Ellis (EP 1924738A1).
Regarding claim 5, Pan et al as modified by Silver et al disclose the claimed invention except for reciting said multivalent metal salt is the salt of a metal selected from the group consisting of Ca, Mg, Ba, Ru, Co, Zn and Ga, and mixtures thereof.  Ellis teaches said multivalent metal salt is the salt of a metal selected from the group consisting of Ca, Mg, Ba, Ru, Co, Zn and Ga, and mixtures thereof (paragraphs [0013]-[0018]).  It would have been further obvious to one having ordinary skill in the art at the time the invention was made to include said multivalent metal salt is the salt of a metal selected from the group consisting of Ca, Mg, Ba, Ru, Co, Zn and Ga, and mixtures thereof, as taught by Ellis into Pan et al as modified by Silver et al, for the purpose of achieving a higher color on the fabric especially colored textiles.
Regarding claim 6, Pan et al as modified by Silver et al disclose the claimed invention except for reciting said multivalent metal salt is a Ca salt.  Ellis teaches said multivalent metal salt is a Ca salt (paragraph [0018]).  It would have been further obvious to one having ordinary skill in the art at the time the invention was made to include said multivalent metal salt is a Ca salt, as taught by Ellis into Pan et al as modified by Silver et al, for the purpose of achieving a higher color on the fabric especially colored textiles.
Regarding claim 7,  Pan et al further disclose said fluid set is used for printing on a substrate which is an offset coated media (paragraph [0035]).
Regarding claim 8, Pan et al further disclose said fluid set is used for printing on a substrate which is an offset coated cardboard (paragraph [0035]).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al (WO 2015/094564) in view of Silver et al (US 2014/0045975) as applied to claims 1-3 above, and further in view of Maes et al (US 10,336,972).
Pan et al as modified by Silver et al disclose the claimed invention except for reciting said cationic polymer is polyalkylamine polymer.  Maes et al teach said cationic polymer is polyalkylamine polymer (column 7, lines 24-55).  It would have been further obvious to one having ordinary skill in the art at the time the invention was made to include polyalkylamine polymer, as taught by Maes et al into Pan et al as modified by Silver et al, for the purpose of neutralizing acids to form salts plus water in exothermic reactions.
Claims 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al (WO 2015/094564) in view of Silver et al (US 2014/0045975) and Maes et al (US 10,336,972) as applied to claims 1-3 and 9 above, and further in view of Ellis (EP 1924738A1).
Regarding claim 10,  Pan et al as modified by Silver et al and Maes et al disclose the claimed invention except for reciting said multivalent metal salt is the salt of a metal selected from the group consisting of Ca, Mg, Ba, Ru, Co, Zn and Ga, and mixtures thereof.  Ellis teaches said multivalent metal salt is the salt of a metal selected from the group consisting of Ca, Mg, Ba, Ru, Co, Zn and Ga, and mixtures thereof (paragraphs [0013]-[0018]).  It would have been further obvious to one having ordinary skill in the art at the time the invention was made to include said multivalent metal salt is the salt of a metal selected from the group consisting of Ca, Mg, Ba, Ru, Co, Zn and Ga, and mixtures thereof, as taught by Ellis into Pan et al as modified by Silver et al and Maes et al, for the purpose of achieving a higher color on the fabric especially colored textiles.
Regarding claim 11, Pan et al as modified by Silver et al and Maes et al disclose the claimed invention except for reciting said multivalent metal salt is a Ca salt.  Ellis teaches said multivalent metal salt is a Ca salt (paragraph [0018]).  It would have been further obvious to one having ordinary skill in the art at the time the invention was made to include said multivalent metal salt is a Ca salt, as taught by Ellis into Pan et al as modified by Silver et al and Maes et al, for the purpose of achieving a higher color on the fabric especially colored textiles.  
Regarding claim 12, Pan et al further disclose said fluid set is used for printing on a substrate which is an offset coated media (paragraph [0035]).
Regarding claim 13, Pan et al further disclose said fluid set is used for printing on a substrate which is an offset coated cardboard (paragraph [0035]).
Claims 15-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al (WO 2015/094564) in view of Silver et al (US 2014/0045975) as applied to claims 1-3 and 14 above, and further in view of Ellis (EP 1924738A1).
Regarding claims 15 and 20,  Pan et al as modified by Silver et al disclose the claimed invention except for reciting said multivalent metal salt is the salt of a metal selected from the group consisting of Ca, Mg, Ba, Ru, Co, Zn and Ga, and mixtures thereof.  Ellis teaches said multivalent metal salt is the salt of a metal selected from the group consisting of Ca, Mg, Ba, Ru, Co, Zn and Ga, and mixtures thereof (paragraphs [0013]-[0018]).  It would have been further obvious to one having ordinary skill in the art at the time the invention was made to include said multivalent metal salt is the salt of a metal selected from the group consisting of Ca, Mg, Ba, Ru, Co, Zn and Ga, and mixtures thereof, as taught by Ellis into Pan et al as modified by Silver et al, for the purpose of achieving a higher color on the fabric especially colored textiles.
Regarding claim 16, Pan et al as modified by Silver et al disclose the claimed invention except for reciting said multivalent metal salt is a Ca salt.  Ellis teaches said multivalent metal salt is a Ca salt (paragraph [0018]).  It would have been further obvious to one having ordinary skill in the art at the time the invention was made to include said multivalent metal salt is a Ca salt, as taught by Ellis into Pan et al as modified by Silver et al, for the purpose of achieving a higher color on the fabric especially colored textiles.
Regarding claim 17,  Pan et al further disclose said fluid set is used for printing on a substrate which is an offset coated media (paragraph [0035]).
Regarding claim 18, Pan et al further disclose said fluid set is used for printing on a substrate which is an offset coated cardboard (paragraph [0035]).


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AN H DO whose telephone number is (571)272-2143.  The examiner can normally be reached on M-F 7:5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AN H DO/Primary Examiner, Art Unit 2853